 1324 NLRB No. 26NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Integrated Health Services of Michigan atRiverbend and Local 332, International Broth-erhood of Teamsters, AFL±CIO. Case 7±CA±39662August 6, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on March, 31, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint and notice of hearing on
May 12, 1997, alleging that the Respondent has vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by refusing the Union's request to bargain
and to furnish information following the Union's cer-
tification in Case 7±RC±20980. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On July 7, 1997, the General Counsel filed a Motionfor Summary Judgment. On July 8, 1997, the Board is-
sued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should
not be granted. On July 22, 1997, the Respondent filed
a response.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain and to furnish information, but at-
tacks the validity of the certification on the ground that
the unit RNs and LPNs are statutory supervisors.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there is no issue requiring a hear-ing with respect to the Union's request for information.
The Union requested the following information from
the Respondent:1. The name, address, date of hire, length ofcontinued service, licensure, rate of pay, classi-
fication, full-time, regular part-time, or contingentstatus, areas of expertise, shift, special training,
current work location, and job classification of
every employee within the bargaining unit since
March 14, 1997 and indicate whether or not such
employees are still employed as of the date of
your response in the same categories, and, if not,
the changes.2. Provide a copy of every schedule of bargain-ing unit employees that was utilized to determine
the shifts, locations of work and hours for the pe-
riod of October, 1996 through and including the
date of your response.3. Provide a copy of every policy, manual, pro-cedure, handbook, guidebook or orientation mari-
tal used by the Employer to determine and/or in-
form employees what will be their wages, insur-
ance benefits, pension benefits, vacation benefits,
or used to determine or inform employees of the
Employer's disciplinary policies, dress policies,
attendance policies, work rules, disciplinary
schedule, promotional rights, transfer rights, se-
niority rights, grievance procedure, dispute resolu-
tion procedures, evaluation procedures or any
other written material that is used to determine or
inform employees of wages, hours, or other terms
and conditions of employment.4. Provide the disciplinary records of every em-ployee in the bargaining unit that could be used
by the Employer to affect wages, hours or other
terms and conditions of employment, including,
but not limited to, disciplinary progressions, eval-
uations, transfers, promotions, merit increases and
the like.5. Describe any contemplated changes inwages, hours or other terms and conditions of em-
ployment that were reduced to writing and/or
planned to occur prior to March 14, 1997, but
were to take effect after that date, up to and in-
cluding the date of your response. Separately for
each such change, including but not limited to
those affecting rates of pay, shifts, insurance, pen-
sions, vacations, holidays, evaluations, discipline,
attendance, overtime, holidays and other benefits,
indicate when the change will be effective, when
they were first reduced to writing, and when they
were first planned.6. Describe each change in wages, hours orother terms and conditions of employment that the
Employer has made with respect to any individual
or group of employees in the bargaining unit since
March 14, 1997, and separately for each indicate
when the action was taken, how it was commu- 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Member Higgins notes that he dissented from the Board's denialof the Respondent's request for review with respect to the Regional
Director's determination that the unit nurses are not supervisors.
However, he agrees that the Respondent has raised no new issues
in this ``technical'' 8(a)(5) case warranting a hearing and that sum-
mary judgment is therefore appropriate.2In its answer to the complaint, the Respondent affirmativelystates that the facility is also a subacute care facility.nicated to employees and how long the changeswill last.Although the Respondent's answer denies that theforegoing information is relevant and necessary to the
Union's performance of its duties as the exclusive bar-
gaining representative, it does so solely on the basis
that the Union was improperly certified. In any event,
it is well established that such information is presump-
tively relevant for purposes of collective bargaining
and must be furnished on request. See, e.g., MapleView Manor, 320 NLRB 1149 (1996); Masonic Hall,261 NLRB 436 (1982); and Mobay Chemical Corp.,233 NLRB 109 (1977).Accordingly, we grant the Motion for SummaryJudgment.1On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Grand Blanc,
Michigan (the Respondent's Grand Blanc facility), has
been engaged in the operation of a skilled care nursing
home.2During the year ending December 31, 1996, the Re-spondent, in conducting its business operations, de-
rived gross revenues in excess of $250,000 and pur-
chased goods and materials valued in excess of
$50,000 from points located outside the State of
Michigan and caused the goods and materials to be
shipped directly to its Grand Blanc facility. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held February 28, 1997, theUnion was certified on March 14, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time registerednurses, licensed practical nurses, and contingent
nurses employed by Respondent at its Grand
Blanc facility; but excluding all other employees,clerical employees, and guards and supervisors asdefined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout March 20, 1997, the Union requested the Re-spondent to bargain and to furnish information and,
since about the same date, the Respondent has failed
and refused. We find that this failure and refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy failing and refusing on and after March 20,1997, to recognize and bargain with the Union as the
exclusive collective-bargaining representative of em-
ployees in the appropriate unit and to furnish the
Union requested necessary and relevant information,
the Respondent has engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Integrated Health Services of Michigan at
Riverbend, Grand Blanc, Michigan, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Local 322, InternationalBrotherhood of Teamsters, AFL±CIO as the exclusive
bargaining representative of the employees in the bar-
gaining unit, and refusing to furnish the Union infor-
mation that is relevant and necessary to its role as the
exclusive bargaining representative of the unit employ-
ees. 3INTEGRATED HEALTH SERVICES OF MICHIGAN3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time registerednurses, licensed practical nurses, and contingent
nurses employed by Respondent at its Grand
Blanc facility; but excluding all other employees,
clerical employees, management employees, and
guards and supervisors as defined in the Act.(b) Furnish the Union the information that it re-quested on March 20, 1997.(c) Within 14 days after service by the Region, postat its facility in Grand Blanc, Michigan, copies of the
attached notice marked ``Appendix.''3Copies of thenotice, on forms provided by the Regional Director for
Region 7 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 31, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Regionattesting to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.August 6, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Local 332,International Brotherhood of Teamsters, AFL±CIO as
the exclusive representative of the employees in the
bargaining unit, and WEWILLNOT
refuse to furnish theUnion information that is relevant and necessary to its
role as the exclusive bargaining representative of the
unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time registerednurses, licensed practical nurses, and contingent
nurses employed by us at our Grand Blanc facil-
ity; but excluding all other employees, clerical
employees, management employees, and guards
and supervisors as defined in the Act.WEWILL
furnish the Union the information that itrequested on March 20, 1997.INTEGRATEDHEALTHSERVICESOF
MICHIGANAT
RIVERBEND